 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11    PETER STROJNIK, Sr.                          Case No. 19-cv-0650-BAS-BGS

12                                  Plaintiff,     ORDER DENYING
                                                   PLAINTIFF’S MOTION TO
13                                                 DISMISS COUNTERCLAIMS
               v.
14                                                 [ECF No. 13]
      EVANS HOTELS, LLC dba THE
      LODGE AT TORREY PINES,
15
                                  Defendant.
16
17         This case concerns alleged violations of the Americans with Disabilites Act
18   (“ADA”), 42 U.S.C. § 12101 et seq. and implementing regulations and the California
19   Unruh Civil Rights Act, Cal. Civ. Code §§ 51, 52, based on the alleged lack of
20   mobility access features for Plaintiff’s mobility impairtment at one of Defendant
21   Evans Hotels, LLC dba The Lodge at Torrey Pines’s (“Evans”) hotels in La Jolla,
22   California. (ECF No. 3 First. Am. Compl.) Plaintiff alleges that he encountered
23   these alleged violations upon using a third-party booking website to look for rooms
24   at the hotel. (Id. ¶¶ 15–20.) Addendum A to the FAC shows that Plaintiff claims he
25   encountered the alleged barriers “on or about December 8, 2019.” (Id. at 12–27,
26   29—32, 34–40.)     Plaintiff now moves to dismiss Evans’s breach of contract
27   counterclaims for lack of supplemental jurisdiction. The Court denies Plaintiff’s
28   motion.

                                             –1–                                  19cv650
 1                               RELEVANT BACKGROUND
 2          Following the Court’s grant in part and denial in part of Evans’s Rule 12(b)(6)
 3   motion to dismiss and Rule 12(f) motion to strike, Evans filed an Answer to the
 4   operative complaint. (ECF No. 11.) In connection with its Answer, Evans invokes
 5   this Court’s supplemental jurisdiction under 28 U.S.C. § 1367 to assert two breach
 6   of contract counterclaims against Plaintiff. (Id. at 21–27.)
 7
 8          The first counterclaim concerns an alleged October 10, 2018 settlement
 9   agreement between Strojnik and Evans regarding three of Evans’s hotels in San
10   Diego County—the Bahia Resort Hotel, the Catamaran Resort and Spa, and The
11   Lodge at Torrey Pines—in which Strojnik allegedly agreed not to visit the hotels for
12   any purpose without Evans’s written consent. (Id. at 18–19.) The parties allegedly
13   entered into the settlement agreement after Strojnik threatened to sue Evans for ADA
14   violations he encountered after he reserved “an accessible room and stayed overnight
15   at the Bahia” hotel around August 10, 2018. (Id. at 18.) Evans claims that Strojnik
16   breached these agreements when he sent a letter to the General Manager of The
17   Lodge at Torrey Pines on December 21, 2018, which stated that he intended to visit
18   The Lodge on December 8, 2018, but he saw through the booking procedure the hotel
19   “does not provide equal access.” (Id. at 20.) Evans alleges that Plaintiff or his agent
20   visited The Lodge after signing the settlement agreement and without Evans’s written
21   consent. (Id.) Evans alleges a further breach based on Strojnik sending a May 31,
22   2019 letter to the Catamaran Hotel Manager, which stated that Strojnik visited the
23   hotel in the May 20–22, 2019 time frame and encountered ADA and Unruh Act
24   violations. (Id.) Evans alleges that it did not provide written consent to Plaintiff to
25   visit this hotel. (Id. at 21.)
26
27          Evans and Strojnik allegedly entered into a separate consulting agreement on
28   the same date as the settlement agreement, in which Strojnik allegedly agreed to

                                              –2–                                     19cv650
 1   “provide the type of accessibility information that a mobility disadvantaged guest
 2   may wish to review on a booking website or from an in house booking agent.” (Id.
 3   at 19.) Evans allegedly paid Strojnik $3,000 for these consulting services, but
 4   Strojnik has not provided the services and, instead, he filed the present lawsuit
 5   regarding alleged ADA violations at The Lodge. (Id.)
 6
 7                                         ANALYSIS
 8         Plaintiff Strojnik has filed a one-paragraph motion to dismiss Evans’s
 9   counterclaims for lack of supplemental jurisdiction on the ground that the
10   counterclaims “have nothing to do with” Plaintiff’s underlying ADA claim. (ECF
11   No. 13.) Plaintiff provides no argument or analysis to support his motion. Under 28
12   U.S.C. § 1367(a), a federal court may exercise supplemental jurisdiction “over all
13   other claims that are so related to claims in the action within such original jurisdiction
14   that they form part of the same case or controversy under Article III[.]” 28 U.S.C. §
15   1367(a). Evans’s counterclaims are plainly so related to the ADA claims Plaintiff
16   raises against Evans for the alleged barriers Plaintiff alleges he encountered on
17   December 8, 2018 at The Lodge that they form part of the same case or controversy.
18
19                                CONCLUSION & ORDER
20         For the foregoing reason, the Court DENIES Plaintiff’s motion to dismiss
21   Evans’s counterclaims for lack of supplemental jurisdiction. (ECF No. 13.) Plaintiff
22   SHALL ANSWER Evans’s counterclaims no later than August 12, 2019.
23         IT IS SO ORDERED.
24   DATED: July 26, 2019
25
26
27
28

                                                –3–                                      19cv650
